Braley, J.
The repair of the boilers necessary to keep them in running order apparently had been entrusted to the engineer, who is not shown to have been incompetent. If upon removal of the disc and disc seat he had replaced the top or bonnet of the valve, or notified the plaintiff who was the fireman of the repairs, the accident would have been averted. It is the defendant’s contention, that the engineer’s negligence was the proximate cause, and, being a fellow servant at common law, he cannot recover. McDermott v. Boston, 133 Mass. 349.
The defendant corporation engaged to provide proper machinery, to keep it in suitable repair, as well as to employ and retain competent servants. But if it could carry on business only through the agency of natural persons acting under delegated powers, the duty to exercise reasonable supervision over the condition in which its permanent ways, works and machinery were kept still devolved upon the employer. McGee v. Boston Cordage Co. 139 Mass. 445, 448. “The general question,” said Mr. Justice *149Field in Rice v. King Philip Mills, 144 Mass. 229, 236, “is what under the circumstances the master ought reasonably to have known and done, and, in determining this, the nature of the defect, the length of time it has existed, and the means taken to remedy it, are important facts.” If the jury found, that the defendant ought to have known of the defective and dangerous condition of the boiler, it should have made the premises reasonably safe, or warned the plaintiff of the danger. Ruddy v. George F. Blake Manuf. Co. 205 Mass. 172, 178, 179, and cases cited.
The instructions although they might have been more full were unexceptionable.
Nor could it have been ruled, that the plaintiff was careless. The boilers, each of which was connected with the same exhaust pipe, were used singly, but not in combination. At the close of the day’s work the plaintiff drew off the steam from the boiler in use, and what inferences should be drawn from his failure to notice the condition of the idle boiler upon which no work was then required of him, or to assume in the absence of any information to put him upon inquiry, that it was undergoing repairs, were for the jury. Ruddy v. George F. Blake Manuf. Co. 205 Mass. 172, 181.

Exceptions overruled.